EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. David Bradin on 14 March 2022.
In the Amendments to the Claims of 03/01/2022:
	Claim 85 has been canceled.

	A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 01 March 2022 has been entered.
	The Request for Continued Examination filed has been carefully considered. The following information has been made of record in the RCE filed for the instant application:
1. Claims 1-60, 69 and 92 have been canceled.
2. No new Claims have been added.
3. Claim 61 has been amended. 
4. Remarks drawn to rejections under 35 USC 103.
	Claims 61-68, 70-84 and 86-91 are pending in the case after the Examiner’s amendment set forth above. Support is seen in the specification for the amendment to claim 61 at page 26, lines 1-3.
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Hasebe teaches the use of acid bleaching using acetic acid and hydrogen peroxide, which generates peroxyacetic acid. Peroxyacetic acid is a weak acid and does not result in pH of 1-3 as claimed. Moreover, Hasebe teaches that when using hydrogen peroxide for bleaching the pH should be higher than 4 since low pH impairs the activity of peroxide. This is a teaching away from using a pH in the range of 1-3 as in amended claim 61. There is no motivation to modify the process of Hasebe. Roberts does not compensate for the deficiencies of Hasebe.
Therefore, pending claims 61-68, 70-84 and 86-91 are allowable.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623